DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 8/4/22. By virtue of this amendment, claim 8 is cancelled and thus, 1-7, 9-12 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Eisele et al (US Pub. No: 2011/0084614) in view of Pope et al (US Pub. No: 2017/0127491).
Regarding claim 1, Eisele et al disclose in figures 17-19 that, a calibration device for an optical detector comprising: a light emitting diode (308), paragraph [0172]); and an electronic circuit(319) for driving the light emitting diode (308) and obviously disclose or capable of performing that, wherein the electronic circuit (319) is a constant current generator (507)(see figure 35, paragraph [0199] for the transimpedance amplifier circuit operates using a constant reference voltage 502, an OP Amp 503, a resistor 504 (e.g., a potentiometer) configured to supply a constant driving current to the light emitting diode (308) in the range of 0.5 to 25 LA. Paragraph [0201] for order of 1-10 .mu.A.
Eisele et al do not disclose wherein the current generator comprises a first operational amplifier and a shunt resistor; wherein the shunt resistor is connected in series with the light emitting diode (1); and wherein the first operational amplifier is provided for supplying the constant driving current to the light emitting diode and is connected to compare a set input voltage with a voltage obtained based on a voltage drop across the shunt resistor.
Pope et al disclose in figure 4,  an operational amplifier (52)and a shunt resistor(54); wherein the shunt resistor(54) is connected in series with the light emitting diode(36); and wherein the first operational amplifier(52) is provided for supplying the constant driving current to the light emitting diode(36) and is connected to compare a set input voltage with a voltage obtained based on a voltage drop across the shunt resistor(54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pope et al into the circuit of Eisele et al to compare a input voltage base on voltage drope across the shunt resistor.
Regarding claim 2, Eisele et al disclose wherein the driving current is in the range of 1 to 10 pA, preferably 1.5 to 4.5 WA and most preferably 2 to 4 WA. Paragraph [0201].
Regarding claim 3, Eisele et al disclose the housing or casing for the light emitting diodes.
Eisele et al do not disclose wherein a switching device arranged so as to energise the light emitting diode upon an axial compression of a pen like casing accommodating the light emitting diode.
The limitations are not of patentable merits since it is directed to apply shape or size of the light device which does not differentiate apparatus claim from the prior art. A claim containing a recitation with respect to the light emitting diode upon an axial compression of a pen like casing in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, Eisele et al disclose further comprising: a diffusor surrounding the light emitting diode (1). Figure 33.
Regarding claim 5, Eisele et al disclose further comprising: a setting unit (11) for setting the driving current. Paragraph [0194].
Regarding claim 6, Eisele et al disclose in figure 25, wherein the setting unit comprises an interface for connecting an external current controller (user control panel(354) for controlling the setting of the constant driving current based on a feedback control using a light detector (355), for measuring the light output of the light emitting diode (light fixture).
Regarding claim 7, Eisele et al disclose in figure 36, wherein the current generator (507) is configured to be switchable between a plurality of predetermined constant driving currents.
Regarding claim 12, Eisele et al capable of performing that, in figures 15-16 and figure 37 comprising: a light detector (sensor(300)) configured to output a signal representing the light emission intensity of a calibration device under examination; a controller for controlling the constant driving current of the calibration device under examination; and a calibration point setting means for setting at least one calibration point for the calibration device under examination. 
Eisele et al do not disclose wherein the current generator comprises a first operational amplifier and a shunt resistor; wherein the shunt resistor is connected in series with the light emitting diode (1); and wherein the first operational amplifier is provided for supplying the constant driving current to the light emitting diode and is connected to compare a set input voltage with a voltage obtained based on a voltage drop across the shunt resistor.
Pope et al disclose in figure 4,  an operational amplifier (52)and a shunt resistor(54); wherein the shunt resistor(54) is connected in series with the light emitting diode(36); and wherein the first operational amplifier(52) is provided for supplying the constant driving current to the light emitting diode(36) and is connected to compare a set input voltage with a voltage obtained based on a voltage drop across the shunt resistor(54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pope et al into the circuit of Eisele et al to compare a input voltage base on voltage drope across the shunt resistor.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent claims 1 and 12 including all of the limitations of the base claims 9-10.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Minh D A/

Primary Examiner

Art Unit 2844